243 Md. 715 (1966)
222 A.2d 639
WEST
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 9, September Term, 1966.]
Court of Appeals of Maryland.
Decided September 20, 1966.
Before HAMMOND, C.J., and HORNEY, MARBURY, OPPENHEIMER, BARNES and McWILLIAMS, JJ.
PER CURIAM:
Applicant was convicted of breaking and entering, and larceny in November of 1963, and was sentenced to five years' confinement. While still an inmate of a state penal institution, he was tried by Judge Childs and a jury and found to be a defective delinquent.
He raises six questions: (1) that his "statutory right" to a prompt hearing was violated; (2) that the delay deprived him of his right to a parole hearing; (3) that his defective-delinquent hearing should not have been heard because a habeas corpus petition was pending; (4) the same as (3) although couched in different terms; (5) that there was no evidence to show that he was a danger to society; and (6) that he has never been convicted of a sex crime or crime of violence.
In applicant's first two contentions, he is obviously complaining about the lapse between his criminal conviction and his trial for defective delinquency. Those contentions are without merit. Code (1957), Article 31B, § 6(c) provides that an examination *717 be made at any time after conviction and sentence, provided the person convicted has not been released from confinement for the particular crime of which he was convicted; and we held in McCloskey v. Director, 230 Md. 635, that the constitutional provisions relative to a "speedy trial" did not apply to defective delinquency proceedings.
Contentions (3) and (4) are answered contrary to applicant's position by Daugherty v. Director, 235 Md. 662. Contention (5) relates solely to the weight of the evidence and not to the sufficiency thereof. Contentions of such a nature are not available on an application for leave to appeal. Alt v. Director, 240 Md. 262. Contention (6) is answered by Section 6 of Code (1957), Article 31B. The crimes of which he was convicted brought him clearly within the requirements of said Section 6.
Application denied.